Citation Nr: 1730044	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  05-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back disorder, with residuals of lumbar laminectomy.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the RO that declined to reopen a claim for service connection for a chronic low back disability, with residuals of lumbar laminectomy, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In a May 2007 decision, the Board reopened the claim, but denied service connection for a chronic low back disability, with residuals of lumbar laminectomy.  The Veteran appealed the May 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Joint Motion for Remand (JMR), the parties moved to vacate the Board's denial of service connection and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In August 2008, the Board remanded the matter consistent with the Court's order.  VA substantially complied with the previous remand directives. 

In a March 2010 decision, the Board denied service connection for a chronic low back disability, with residuals of lumbar laminectomy.  Thereafter, the Veteran again appealed to the Court.

In an August 2010 order, the Court granted a Joint Motion from the parties for remand, vacated the March 2010 Board decision, and remanded the matter to the Board for additional proceedings.  Subsequently, the Board remanded for further development in January 2011. 

The claim now returns to the Board for adjudication.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic low back disorder, with residuals of lumbar laminectomy, is not shown to be casually or etiologically related to any disease, injury or incident in service; and did not manifest within one year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for a chronic low back disorder, with residuals of lumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the instant case, VA's duty to notify was satisfied by a letter in May and September 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R.  § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Subsequently, in the July 2009 letter, the RO notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, to the extent that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records, and Social Security Administration records (SSA) have been obtained and considered.  Further, the Board notes that the Veteran has been made aware that VA was unable to obtain treatment records from several physicians, including Drs. Arrillaga, Cotto, Dieppa, Escobar, and Mateo, although it appears that some records from Dr. Arrillaga are contained within the SSA records.  VA has not received any response from the Veteran with further information that might help VA obtain such records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided with a VA examination, and medical nexus opinions were obtained, in February 2009 and April 2014.  The Board finds that the opinions provided therein are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's STRs, post-service medical records, include prior examination reports, and the Veteran's statements and other lay statements of record.  The opinions also provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also notes that the Veteran was afforded a VA examination and a nexus opinion was obtained in February 2009, which will be discussed below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Furthermore, the Board finds there has been substantial compliance with the Court's and Board's remand directives.  See D'Aries, supra.  

Pursuant to an April 2008 JMR, the Court ordered that the Board make a credibility finding as to the Veteran's lay statements that he injured his back in service, obtain translations of Spanish-language documents in the claims file, send follow-up requests to obtain medical records to private medical providers the Veteran identified, and afford the Veteran a VA examination of his back. In August 2008, in order to comply with the JMR, the Board directed the AOJ to obtain authorization from the Veteran so that any outstanding treatment records could be obtained and, thereafter, to afford the Veteran with a VA examination of his back.

The AOJ obtained translations of the Spanish-language documents of record in October 2009.  To the extent authorized by the Veteran, the AOJ has requested records from the private medical providers of identified by the Veteran.  As noted above, VA was unable to obtain records from several providers, and has informed the Veteran.  The Veteran has not provided any further information in this regard.  Wood, supra.  Finally, as noted above, in February 2009, the Veteran was afforded a VA examination of his back to assess the nature and etiology of the disorder claimed in this appeal.  At that time, a medical nexus opinion was also obtained.

Subsequently, pursuant to an August 2010 JMR, the Court found that the Board couched the findings of the February 2009 examiner in equivocal terms and ordered that the Board consider whether to seek clarification from the examiner as to his findings and opinion.

In January 2011, the Board directed the AOJ to obtain an addendum opinion as to the nature and etiology of the Veteran's low back disorder.  The Board also directed the AOJ to obtain translations of any Spanish-language documents not already translated into English, obtain medical records related to the Veteran's 1992 work injury, and to obtain SSA records.  In remanding the claim, the Board found that the Veteran's lay statements were of less probative weight than the record of his separation examination showing that his spine was normal, as the Veteran's statements as to continuity of symptomatology were based on recollection of events long ago, but the record showing a normal spine was contemporaneous with the event.  

As stated above, Veteran was afforded a new VA examination of his back in April 2014, at which time a medical opinion was also obtained.  There are no additional Spanish-language documents in the claims file in need of translation into English, and the Veteran has not identified any at this time.  Further, as noted above, to the extent possible, VA has obtained medical records related to the Veteran's low back disorder, to include those related to his 1992 work injury.  In July 2012, VA also obtained SSA records.

Therefore, in light of the forgoing development, the Board finds that the AOJ has substantially complied with the Board's prior remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he fell in service and injured his back while wearing all of his infantry equipment, and that his in-service back injury had never recovered.  He admits that he did not seek in-service medical care, and service treatment records contain neither complaints nor findings of a spinal injury or disability.  He is competent to offer statements of first-hand knowledge of falling in service while wearing all of his infantry equipment and injuring his back in service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  He is also competent to report that back symptoms continued from the time of this fall.  

However, the Veteran's recollections of many years passed are outweighed by the record made at the time of his separation examination.  That report, made in April 1953, contains a medical opinion that the Veteran's spine was normal.  Further, the Board is confident that any defects then in existence would have been noted as the report noted other disorders, such as dermatophytosis, chronic, right hand.  Because this record was made by a trained medical professional at the time of separation from service, it outweighs the Veteran's recollections as a lay witness many years later.

Also, the Board notes that the report of a June 1954 VA examination reveals no manifestations or complaints of back pain.  Again, a physician indicated the Veteran's musculoskeletal system to be normal.  This too, is competent and credible evidence that weighs against the claim.  

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no competent evidence of arthritis of the lumbar spine within the first post-service year, and no basis to presume its onset in service.  

Thereafter, many years passed without any medically documented continuity of symptoms.  While a continuity of symptomatology does not have to be medically documented, evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The post-service treatment records first show treatment for back pain in the mid-1970's.  In April 1976, the Veteran complained of tenderness of the entire back and legs.  The assessment was psychosomatic pain.  This, too, is evidence against a continuity since service because of the Veteran's own statement that he had a backache since 1974.  

Records show that the Veteran underwent spinal canal surgery in 2000.  He continued to report occasional low back pain with movement in July 2002.  X-rays taken in October 2002 reveal the fusion was healing fairly nicely, and the instrumentation had held its position.

In May 2003, the Veteran's treating physician, R.F.M., M.D., indicated that the Veteran had developed progressive low back pain and numbness that required spinal canal surgery.  The Veteran still complained of numbness and pain of the left leg with forward bending, and limited range of motion.

In May 2004, Dr. R.F.M. indicated that the Veteran had been his patient for several years, and that a severe back ailment had affected him over time.  Dr. R.F.M.  noted that the Veteran claimed he suffered a fall with all his equipment in service in the early 1950's, and that he developed severe pain.  The Veteran did not seek medical care at the time, but that his back problems continued and he required recent surgery.  Dr. R.F.M. opined that the trauma the Veteran received in his back at the time may be a reasonable explanation for his chronic deterioration.  This opinion is not persuasive because it relies on a history the facts upon which it relies are contradicted by more compelling and credible evidence of record and because it completely fails to address the 1992 industrial back injury that ended the Veteran's career many years later.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

Following the Board's August 2008 remand, the Veteran underwent a VA examination in February 2009 for purposes of determining the nature and etiology of the Veteran's low back disability, then diagnosed as chronic low back pain, residuals of lumbar laminectomy and paravertebral muscle spasm, moderate to severe degenerative joint disease.  The Veteran reported his in-service injury of slipping on wet grass and falling, hearing a crack sound, and having back pain ever since.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner also indicated that the Veteran subsequently reported that he injured his back in a work-related accident in November 1992, and was given disability (workers' compensation) in 1993.  His low back pain progressively worsened, and in the year 2000 he underwent a lumbar laminectomy due to a herniated nucleus pulposus.  The examiner noted that there were no findings of a low back condition or disc disease in service, and no evidence of treatment due to low back pain until several years after service.  Because this opinion considers historical facts ignored by Dr. R.F.M., it is more thorough and more persuasive.  

Based on a review of the record and examination of the Veteran, the examiner opined that it is not at least as likely as not that the Veteran's in-service injury is a cause of his current low back disability; or that his current complaints of low back pain and low back disability had their onset in service.  In support of the opinion, the examiner noted the absence of either complaints or disability at separation, and the post-service treatment for the first time was several years after service.

In December 2010, the Veteran submitted a statement from A.S., with whom he served, noting that the Veteran fell down a hill wearing all his equipment, and sustained injuries requiring paramedics to attend to him.  A.S. also noted that the Veteran continues to have problems with continuous pain and has been in a wheelchair for the past five years.

The Veteran was subsequently afforded a VA examination in April 2014. The April 2014 examiner again opined that it was not at least as likely as not that the Veteran's current low back disorder was caused by or is related to service.  In support the examiner noted that the Veteran's STRs are silent as to the claimed condition, the twenty year period after service during which the Veteran did not seek treatment for his low back, and the Veteran's 1992 workplace accident for which he received workers' compensation.  With regard to the examiner's statement that the STRs are silent as to a low back injury, given the examiner's review of the claims file and remand, the Board interprets this statement to incorporate the report on the separation examination that the Veteran's spine was normal.  

The information in SSA records also weigh against a finding of service connection.  For instance, a "Residual Physical Functional Capacity Assessment dated August 1994, indicates that the Veteran can occasionally lift and/or carry 50 pounds, frequently left or carry 25 pounds, and stand and/or walk and sit for a total of 6 hours in an 8-hour workday.  Further, an April 1994 medical record associated with the SSA file show that the Veteran's chief complaint was hypertension, which he had had for many years, and a diagnosis of epilepsy.  In this regard, it was noted that the Veteran's had suffered several cerebral micro-infarcts and, as a result, the Veteran could not perform intellectually at work to the point where he had to stop working.  Further, there is a letter in the SSA file from Dr. Arrillaga stating that the Veteran was totally and permanently disabled based on multiple infarct disease with early dementia, which notes that his neurological condition is progressive.  Thus, even these records, which post-date the Veteran's 1992 workplace accident, do not evidence a low back disorder, which would indicate that the Veteran's low back disorder has not been continuously symptomatic since service or onset within one year of service.

The Board accords great probative weight to the April 2014 VA opinion as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records to include prior examination reports, and the Veteran's statements and other lay statements of record.  The opinion also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The Board also notes that the February 2009 examiner reached the same conclusion.  To the extent that there is a medical opinion to the contrary, such as that from Dr. R.F.M., the Board accords less probative weight to the opinion, as the opinion did not consider the report on the Veteran's separation examination that his spine was normal, the Veteran's 1992 workplace accident, or consider SSA records which did not reveal a disabling low back disorder.

Consideration has also been given to the Veteran's assertions that his low back disorders are related to his military service, and the statement of A.S.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, i.e., the etiology of these low back disorders, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  These low back disorders are not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose such an arthritic disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not considered competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran or A.S. are competent to address the nature or etiology of low back conditions as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran or A.S. have received any special training or acquired any medical expertise in evaluating joint disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiners' opinions.

Again, the Board also finds that the findings of a trained physician, made in the course of his assigned duties, at the time of the Veteran's separation are credible, and the Veteran's and A.S.'s statements are not credible with respect to the existence of relevant symptoms at separation as they are based solely on the recent recollection of events long ago specifically recalling the timing of the onset of symptoms related to a low back condition, which they claim had its onset during service and then continued in the first years and decades after service (during which no medical treatment records for a low back condition exist).  Their recollections are also not supported by other evidence of record, such as SSA records from 1994 which do not reveal a disabling low back condition.  Further, multiple reports in the SSA records note that the Veteran's reports of his medical history were unreliable.

Finally, there is no indication that arthritis of the low back manifested within the first post service year or during service to a sufficient degree to identify the disease. 38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Consequently, the Board finds that service connection for a low back disorder, residuals of lumbar laminectomy is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, residuals of lumbar laminectomy.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a chronic low back disorder, with residuals of lumbar laminectomy, is denied


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


